      Case 1:18-cr-00099-NRB Document 48 Filed 08/27/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------X
UNITED STATES,

          - against –                      MEMORANDUM AND ORDER
George Bouyagian,                            18 Cr. 0099 (NRB)

                Defendant.

------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE



     Defendant George Bouyagian pled guilty to the charge of health

care fraud under 18 U.S.C. § 1347.        On May 14, 2019, the Court

imposed a sentence of 40 months’ imprisonment.        On June 30, 2020,

the Court denied the defendant’s request for the appointment of

counsel to assist in filing a motion for compassionate release

without prejudice, on the grounds that he did not provide evidence

of any serious medical condition.     ECF No. 46.   On August 24, 2020,

the Court received defendant’s pro se motion for compassionate

release from FCI Allenwood Medium.        For the following reasons,

defendant’s motion is denied.

     Defendant moves for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i), which permits a court to “reduce a term of

imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction
         Case 1:18-cr-00099-NRB Document 48 Filed 08/27/20 Page 2 of 6



is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).               A court may

reduce a defendant’s sentence under Section 3582(c)(1)(A)(i) only

“upon motion of the Director of the Bureau of Prisons” or “upon

motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant’s     facility,    whichever     is   earlier.”       18   U.S.C.    §

3582(c)(1)(A).        Defendant submitted a copy of a letter by the

warden     of   FCI   Allenwood    Medium,      denying   his   request       for

compassionate release on the grounds that his medical records did

not indicate that defendant suffered from chronic or serious

medical conditions.      ECF No. 47, Ex. A.       As this motion is brought

pro se, it should “be construed liberally to raise the strongest

arguments [it] suggest[s].”        Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 479 (2d Cir. 2006).          However, defendant still bears

the burden of demonstrating that his release is justified under

Section 3582(c)(1)(A). See United States v. Butler, 970 F.2d 1017,

1026 (2d Cir. 1992).        Because he has failed to do so, his motion

is denied.




                                     -2-
          Case 1:18-cr-00099-NRB Document 48 Filed 08/27/20 Page 3 of 6



      Defendant        claims    that    he    “suffers       from     Bilical      Hernia,

Prostate      Hernia,     severe       hearing       loss     with     Tinitus      and     is

[borderline] diabetic.” ECF No. 47. However, defendant has failed

to provide any evidence to substantiate that he suffers from these

conditions.      Even if he had, none of these medical conditions are

identified by the CDC as risk factors for severe illness from

COVID-19.        See    People    with       Certain       Medical    Conditions,         CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                         (last       updated

Aug. 14, 2020).1         Moreover, the BOP online record indicates that,

as of today, there is only one confirmed active COVID-19 case in

FCI   Allenwood        Medium    out    of    over     a    thousand    inmates.           See

https://www.bop.gov/coronavirus/.                      This     data         significantly

undermines      the      defendant’s         suggestion        that     he     is   at      an

unjustifiably high risk of contracting the disease.

      Even were we to assume that defendant satisfied his burden

under Section 3582(c)(1)(A)(i), which he has not, the application

of the factors set forth in 18 U.S.C. § 3553(a) would still

strongly counsel against release.2                     Those factors include “the


                           
      1     The CDC does list Type 2 diabetes as one health condition that
may lead to increased risk of severe illness from COVID-19 but does not
address the increased risk posed to those with borderline diabetes, if any.
      2
          “[A] court confronted with a compassionate release motion is
still required to consider all the Section 3553(a) factors to the extent they
are applicable, and may deny such a motion if, in its discretion,


                                             -3-
       Case 1:18-cr-00099-NRB Document 48 Filed 08/27/20 Page 4 of 6



nature and circumstances of the offense,” as well as the need for

the sentence imposed “to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for

the offense.        18 U.S.C. § 3553(a)(1), (a)(2)(A).              As discussed

above, the defendant was convicted and incarcerated for health

care fraud, which in this case involved a scheme to illegally

purchase      and   resell    second-hand      HIV    medications —originally

prescribed to Medicaid beneficiaries —to pharmacies on the black

market,    which    would    then   dispense    the    drugs   to   unsuspecting

patients.      The defendant put his financial gain above the health

and well-being of these patients, without any regard to the danger

he subjected them to.        As the government points out, drugs sold on

the   black    market   are    not    transported      in   climate-controlled

conditions, are often subjected to hazardous chemicals, and are

relabeled including by altering the expiration dates to make the

drugs more marketable.         ECF No. 40.      Additionally, the defendant

participated in defrauding Medicaid, and therefore the American

taxpayer, out of hundreds of thousands of dollars.                    Under the

circumstances, consideration of Section 3553(a) factors would not

warrant any reduction in defendant’s sentence.

                        
compassionate release is not warranted because Section 3553(a) factors
override, in any particular case, what would otherwise be extraordinary and
compelling circumstances.” United States v. Gotti, No. 02 Cr. 743-07 (CM),
2020 WL 497987, at *2 (S.D.N.Y. Jan. 15, 2020).


                                       -4-
         Case 1:18-cr-00099-NRB Document 48 Filed 08/27/20 Page 5 of 6



     For the foregoing reasons, the defendant’s motion is denied.

     SO ORDERED.

Dated:       New York, New York
             August 27, 2020

                                           ____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                     -5-
      Case 1:18-cr-00099-NRB Document 48 Filed 08/27/20 Page 6 of 6



Defendant (pro se)
George Bouyagian

A copy of the foregoing Memorandum and Order have been mailed to
the following:
George Bouyagian (#76103-054)
FCI Allenwood Medium
P.O. Box 2000
White Deer, PA 17887




                                  -6-
